Exhibit 10.4

SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED LEASE AGREEMENT

THIS SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED LEASE AGREEMENT (this
“Amendment”) is made and entered into as of October 1, 2006 by and among each of
the parties identified on the signature page hereof as Landlord, as landlord
(collectively, “Landlord”), and FIVE STAR QUALITY CARE TRUST, a Maryland
business trust, as tenant (“Tenant”).

W I T N E S S E T H:

WHEREAS, pursuant to the terms of that certain Second Amended and Restated Lease
Agreement, dated as of November 19, 2004, as amended by that certain First
Amendment of Lease, dated as of May 17, 2005, that certain Second Amendment to
Second Amended and Restated Lease Agreement, dated as of June 3, 2005, that
certain Third Amendment to Second Amended and Restated Lease Agreement, dated as
of October 31, 2005, that certain Third Amendment to Second Amended and Restated
Lease Agreement, dated as of December 30, 2005, that certain Letter Agreement,
dated as of March 13, 2006, and that certain Fifth Amendment to Second Amended
and Restated Lease Agreement, dated as of September 1, 2006 (as so amended, the
“Consolidated Lease”), Landlord leases to Tenant, and Tenant leases from
Landlord, the Leased Property (this and other capitalized terms used but not
otherwise defined herein having the meanings given such terms in the
Consolidated Lease), all as more particularly described in the Consolidated
Lease; and

WHEREAS, on or about the date hereof, Senior Housing Properties Trust has
acquired all of the stock and other equity interests in RSA Healthcare, Inc.
(“RSA”), whose wholly-owned subsidiary, Savannah Square, Inc. (the “Savannah
Square Owner”), owns the fee simple interest in a senior living facility known
as Savannah Square and located in Savannah, Georgia (the “Savannah Square
Property”); and

WHEREAS, Landlord and Tenant would prefer to add the Savannah Square Property to
the Consolidated Lease on the date hereof but it is not feasible to do so
because of certain financing restrictions which currently encumber the Savannah
Square Property; and

WHEREAS, instead of adding the Savannah Square Property to the Consolidated
Lease as of the date hereof, the Savannah Square Owner is leasing the Savannah
Square Property to Five Star Quality Care-Savannah, LLC (the “Savannah Square
Operator”) pursuant to a separate Lease Agreement, dated as of the date

 


--------------------------------------------------------------------------------




hereof, between the Savannah Square Owner and the Savannah Square Operator; and

WHEREAS, Landlord and Tenant have agreed to amend the Consolidated Lease in
certain respects in order to (among other reasons) add the Savannah Square
Property to the Consolidated Lease as soon as the applicable financing
restrictions are removed; and

WHEREAS, the Savannah Square Owner has agreed to join in this Amendment for
purposes of evidencing its consent to this Amendment and its agreement to become
a Landlord under the Consolidated Lease and to lease the Savannah Square
Property to Tenant as soon as it becomes feasible to do so; and

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows:

1.             Definition of Savannah Square Lease.  Effective as of the date
hereof, the following new definition for the term “Savannah Square Lease” is
hereby added to the Consolidated Lease as a new Section 1.101:

“Savannah Square Lease”  shall mean that certain Lease Agreement, dated as of
September 30, 2006, between Savannah Square, Inc., as landlord, and Five Star
Quality Care-Savannah, LLC, as tenant.

2.             Definition of Savannah Square Leased Property.  Effective as of
the date hereof, the following new definition for the term “Savannah Square
Leased Property” is hereby added to the Consolidated Lease as a new Section
1.102:

“Savannah Square Leased Property”  shall mean the “Leased Property”, as defined
therein, under the Savannah Square Lease.

3.             Default under Savannah Square Lease.  Effective as of the date
hereof, Section 12.1(m) of the Consolidated Lease is hereby amended by deleting
the existing Section 12.1(m) in its entirety and replacing it with the
following:

should there occur an “Event of Default”, as defined therein, under the Savannah
Square Lease.

2


--------------------------------------------------------------------------------




 

4.             Financial Statements.  Effective as of the date hereof, Section
17.2(f) of the Consolidated Lease is hereby amended by deleting the existing
Section 17.2(f) in its entirety and replacing it with the following:

promptly, upon Notice from Landlord, such other information concerning the
business, financial condition and affairs of Tenant, any Guarantor, and/or any
Affiliated Party of Tenant which is a party to an LTA GMAC Lease or the Savannah
Square Lease as Landlord reasonably may request from time to time.

5.             Savannah Square Property.  Effective as of the date hereof, the
following new Section 21.12 is hereby added to the Consolidated Lease
immediately following Section 21.11:

Savannah Square Property.  Landlord and Tenant expressly acknowledge and agree
that, effective automatically upon the release of the Savannah Square Leased
Property from the financing which is secured by the Savannah Square Leased
Property, the Savannah Square Leased Property shall be added to and demised
under this Agreement in accordance with the terms and conditions hereof, the
Minimum Rent payable hereunder shall be increased by an amount equal to the
Minimum Rent payable under the Savannah Square Lease, and the Additional Rent
payable hereunder shall be increased by an amount equal to the Additional Rent
payable under the Savannah Square Lease.  The addition of the Savannah Square
Property in accordance with the terms hereof shall be automatic without any
requirement that Landlord or Tenant take any action or execute any document,
instrument, amendment or confirmation with respect thereto.  Notwithstanding the
foregoing, Landlord and Tenant shall execute and deliver such documents,
instruments, agreements and confirmations as the other party shall reasonably
request with respect to the foregoing.

6.             Ratification.  As amended hereby, the Consolidated Lease is
hereby ratified and confirmed.

[Signature Page Follows.]

3


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to be duly
executed, as a sealed instrument, as of the date first set forth above.

LANDLORD:

 

 

 

 

 

 

 

 

ELLICOTT CITY LAND I LLC,

 

 

 

ELLICOTT CITY LAND II LLC,

 

 

 

HRES2 PROPERTIES TRUST,

 

 

 

SNH CHS PROPERTIES TRUST,

 

 

 

SPTIHS PROPERTIES TRUST,

 

 

 

SPT-MICHIGAN TRUST,

 

 

 

SPTMNR PROPERTIES TRUST,

 

 

 

SNH/LTA PROPERTIES TRUST

 

 

 

and SNH/LTA PROPERTIES GA LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ John R. Hoadley

 

 

 

 

John R. Hoadley

 

 

 

 

Treasurer of each of the foregoing entities

 

 

 

 

 

 

 

 

TENANT:

 

 

 

 

 

 

 

 

FIVE STAR QUALITY CARE TRUST

 

 

 

 

 

 

 

 

By:

/s/ Bruce J. Mackey Jr.

 

 

 

 

Bruce J. Mackey Jr.

 

 

 

 

Treasurer, Chief Financial Officer

 

 

 

 

and Assistant Secretary

 

 

 

THE SAVANNAH SQUARE OWNER HEREBY JOINS IN THE EXECUTION OF THIS AMENDMENT FOR
THE LIMITED PURPOSES OF CONSENTING TO THE TERMS AND CONDITIONS HEREOF ONCE THE
FINANCING RESTRICTIONS ARE NO LONGER APPLICABLE TO THE SAVANNAH SQUARE PROPERTY.

SAVANNAH SQUARE OWNER:

SAVANNAH SQUARE, INC.,

a Georgia corporation

/s/ John R. Hoadley

John R. Hoadley

Treasurer

 

 

4


--------------------------------------------------------------------------------